Citation Nr: 1231283	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-48 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine.



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.

 
REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Hearing loss

On the Veteran's entrance into active duty examination in May 1968, audiological testing revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000       6000
RIGHT
10
5
15
5
25            30
LEFT
0
0
5
25
0              25

In October 1968, the Veteran was afforded audiological testing after being exposed to loud noise.  The audiological testing revealed that puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000       6000
RIGHT
0
-5
5
5
35            15
LEFT
0
-5
0
5
5              10

In September 1969, the Veteran was afforded audiological testing after being exposed to engine noise.  The audiological testing revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000       6000
RIGHT
0
5
10
10
0               30  
LEFT
5
0
10
10
0               25

In September 1970, the Veteran was afforded audiological testing again after being exposed to engine noise.  The audiological testing revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000       6000
RIGHT
30
10
10
15
0               35
LEFT
30
15
20
20
0               35

In September 1971, the Veteran was afforded audiological testing after being exposed to engine noise.  The audiological testing revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000       6000
RIGHT
15
15
20
20
0               25
LEFT
15
10
15
20
15             30

When his hearing acuity was retested in August 1972, for separation from service, his puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000       6000
RIGHT
10
0
25
25
0               20
LEFT
5
0
10
20
10             30

There was no indication of hearing loss within the definition of 38 C.F.R. § 3.385 during service.  That alone, however, is not an absolute bar or preclusion to granting service connection for any later diagnosed hearing loss.  The Court has held that, even though disabling hearing loss may not be demonstrated at time of separation from service, a Veteran may nevertheless establish his entitlement to service connection for a current hearing loss disability by having evidence that the current disability is related to his military service and not the result of intercurrent or other unrelated factors or causes.  See Hensley v. Brown, 5 Vet. App. at 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

After service, the Veteran was afforded a VA examination in March 2009.  During service, the Veteran reported that he worked on the flight line as a crew chief and flight mechanic so he was repeatedly exposed to loud engine noises.  The VA audiogram revealed hearing loss in both ears per 38 C.F.R. § 3.385.  The examiner reviewed the Veteran's audiograms, as indicated above.  The examiner stated that the enlistment audiogram showed normal hearing in the left ear.  In the right ear, there was a mild loss at 6000 Hertz.  The separation audiogram showed normal hearing in the right ear, even at 6000 Hertz.  In the left ear, there was a mild 30 decibel loss at 6000 Hertz only, with the other frequencies being normal.  The examiner stated that when compared to the entrance examination, there was only a 5 decibel change at 6000 Hertz which was not considered significant.  The hearing at separation was normal in both ears, except as noted in the left ear at 6000 Hertz, which only reflected a 5 decibel change from enlistment, which was not significant.  Based on the foregoing, the examiner provided an opinion that the Veteran's current hearing loss was not the result of military noise exposure.  

The examiner's opinion is unclear.  He stated that when the separation examination was compared to the entrance examination, there was only a 5 decibel change at 6000 Hertz in the left ear which was not considered significant.  However, on review of the in-service audiograms the Board notes that when the separation examination is compared to the entrance examination, there is also a 5 decibel change at 500 Hertz in the left ear; a 5 decibel change at 2000 Hertz in the left ear; a 10 decibel change at 2000 Hertz in the right ear; a 20 decibel change at 3000 Hertz in the right ear; and a 10 decibel change at 4000 Hertz in the left ear.  An additional opinion should be obtained that addresses these findings.  

Also, in December 2009 the Veteran stated that every audiologist that he has been to has confirmed that exposure to noise is the source of hearing loss.  On remand, he should be advised that he may submit an opinion from any of these medical providers in support of his claim.

Degenerative joint disease of the lumbar spine

The Veteran claims that his low back disorder is severe in nature, causing constant pain and limiting his abilities.  In addition, he initially indicated that he had radiculopathy in the right lower extremity, which has been separately service connected as 10 percent disabling via a May 2010 rating decision.  This disability was assigned a 10 percent rating.  However, the Veteran presently asserts that he also has pain in his left leg and foot, as claimed to be associated with his low back disorder.  In addition, recent treatment records dated in June 2010 suggest that there may also be genitourinary issues.  VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting that the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Buckley v. West, 12 Vet. App. 76, 83 (1998) (noting that where the RO and the Board have failed to address an argument reasonably raised by a claimant in support of a claim over which the Court has jurisdiction by virtue of a notice of disagreement that satisfies VJRA § 402, the Court will remand the claim with directions that the Board address the particular argument(s) in support thereof).  In light of the foregoing, the Board finds that the Veteran should be afforded another VA examination to assess the current level of severity of his low back disorder, to include any associated neurological impairment, including involving the left lower extremity and the genitourinary system.  

Also, in his most recent correspondence to the Board in late 2011, the Veteran indicated that he had received recent VA treatment from the Charleston VA Outpatient Clinic, the Huntington VA Medical Center, and the Beckley VA Medical Center.  The treatment period indicated post-dates the most recent VA medical records contained in the claims file, to include for epidural steroid injections from VA during 2011.  When reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  These records should be obtained in compliance with VA's duty to assist.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of the Veteran's treatment records from the Charleston VA Outpatient Clinic, the Huntington VA Medical Center, and the Beckley VA Medical Center, dated since September 2010.  

2.  The Veteran stated that every audiologist that he has been to has confirmed that exposure to noise is the source of hearing loss.  On remand, he should be advised that he may submit a medical opinion as to the etiology of his hearing loss from any of these medical providers in support of his claim.

3. Thereafter, schedule the Veteran for a VA audiological examination.  The claims file must be made available to, and reviewed by, the examiner.

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The results of puretone threshold testing for 500, 1000, 2000, 3000, and 4000 Hertz and speech recognition testing using the Maryland CNC test are to be reported.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss had its clinical onset during active service or is related to any in-service disease, event, or injury, including his conceded in-service noise exposure.

In providing this opinion, the examiner should review the in-service audiograms dated in May 1968 (entrance); October 1968; September 1969; September 1970; September 1971; and August 1972 (separation).  When comparing the May 1968 entrance examination with the August 1972 separation examination, the examiner should address the significance of the 5 decibel change at 500 Hertz in the left ear; the 5 decibel change at 2000 Hertz in the left ear; the 10 decibel change at 2000 Hertz in the right ear; the 20 decibel change at 3000 Hertz in the right ear; the 10 decibel change at 4000 Hertz in the left ear; and the 5 decibel change at 6000 Hertz in the left ear.    

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

 4.  The Veteran should be afforded a VA orthopedic/neurological examination of his low back.  The claims file must be made available to, and reviewed by, the examiner.  All indicated tests and studies should be performed.  

The examiner should:

(a) Identify any orthopedic and neurological findings related to the Veteran's service-connected degenerative joint disease of the lumbar spine and fully describe the extent and severity of those symptoms, to include any radiculopathy of the left lower extremity and any genitourinary involvement.

(b) Provide the ranges of motion of the Veteran's thoracolumbar spine, i.e. flexion, extension, lateral flexion, and rotation, in degrees.

(c) Determine whether range of motion is reduced by weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or pain. Critically, if pain on motion is found, the examiner should state whether this pain is debilitating, i.e. actually affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.

(d) If the examiner finds that pain actually causes limitation of motion as described above (as opposed to mere pain on motion that is not of sufficient severity to cause additional limitations) the examiner should state the additional degree of limitation in terms of degrees, if possible.

(e) Determine whether (i) repetitive use or (ii) flare-ups would be productive of additional limitation of motion due to weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or debilitating pain. If the Veteran's range of motion is likely to be further reduced by debilitating pain due to repetitive use or flare-ups, the examiner should so state and describe the additional degree of limitation in terms of degrees, if possible.

(f) State whether the Veteran's degenerative joint disease of the lumbar  spine causes disturbance of locomotion, and/or interference with sitting, standing, and weight-bearing, and, if so, to what extent.

(g) An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  Has the Veteran experienced incapacitating episodes due to his degenerative joint disease of the lumbar spine?

(h) If the examiner determines that the Veteran has experienced incapacitating episodes due to his degenerative joint disease of the lumbar spine, as defined in the rating criteria, determine (i) when each incapacitating episode occurred and (ii) the duration of each incapacitating episode.  This description must be sufficient to allow VA to determine the total duration of all incapacitating episodes during any 12 month period on appeal.

(i) With regard to any neurological disability resulting from the service-connected disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Next, review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered.

6.  Finally, readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



